DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/14/2021 have been fully considered but they are not persuasive. 
The Examiner withdraws previous 35 USC 101 rejections.
	Applicant argues

    PNG
    media_image1.png
    103
    663
    media_image1.png
    Greyscale

Examiner’s response
	It appears applicant agrees that the examiner that the plain meaning of this term would be direction of the projection entering the object.

Applicant argues	



    PNG
    media_image2.png
    226
    642
    media_image2.png
    Greyscale

Examiner’s response
MPEP 2111.01 “"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) “. The claims will be interpreted as written not as argued.

Applicant argues

    PNG
    media_image3.png
    357
    651
    media_image3.png
    Greyscale


Examiner’s response
The examiner disagrees. Applicant specification does not indicate what type of noise they are trying to reduce. Any modification of the image such as improving contrast, brightening, darkening, filtering, resolution changes or even cropping can be considered as a reduction of noise.
See for example https://iq.opengenus.org/contrast-enhancement-algorithms/
“Contrast Enhancement refers to the sharpening of image features to remove the noisy feature such as edges and contrast boundaries. Contrast Enhancement Algorithms aim to improve the perception of the image by human eye.”

    PNG
    media_image4.png
    467
    711
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 7-8 recite the term “viewing direction”. Applicant argued support can be found in paragraph 28 and 29. Paragraphs 28-29 only use the term ”projection direction”. Applicant argued that projection direction and viewing direction are synonymous. The examiner does not see support for such an argument. Please provide a reference showing that these are these terms are synonymous. There are no figures showing any of these processes which might give inherent support for this limitation.
In general the specification is vague which makes all examiner wonder what applicant is actually invented. Paragraph three of the disclosure refers to “radiation directions” which appears to be equivalent to what is commonly known in the art as projection directions.
From these projections (sinograms) a 3D volume comprising a plurality of slices is generated using reconstruction. Is applicant’s “viewing direction“, nothing more than those slices? If that is the case then how does one get three directions as shown in paragraph 29. A set of slices would only have front to back or back to front as two possible directions.
Is applicant creating a 3D model, setting a view point and generating a second set of slices from the first set of slice? One could repeat this with additional viewpoints their body creating a plurality of sets of slices. Is this what applicant is doing?
In the remarks, applicant argues “such that the data is stored in a way that video frames (slices) can be extracted for different "viewing directions" without the need to decompress the entire video or the entire volume data”, but the specification fails to disclose how this is done.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-6, 9-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bui (“Comparison of Lossless Video and Image Compression Codecs for Medical Computed
Tomography Datasets”) .
Bui discloses 1. A method for storing tomographic volume data, the method comprising: 
compressing and/or decompressing the tomographic volume data by a video compression and/or decompression method (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)
and performing noise cancellation before and/or during the compressing of the tomographic volume data (Biu, Section II.B, “Next, window width and window center/level settings as specified in tags (0028,1050) and (0028,1051) are adjusted to improve image contrast for visualization of different anatomical structures such as lung, heart, vessel, bone, or other soft tissues.”, where improving contrast removes noise)
wherein individual slice images of the tomographic volume data each form video frames in the process. (Biu, Section II.A, “Medical CT image datasets were obtained from 20 patients underwent routine clinical examinations. All subjects gave written consent form approved by the institutional review board of National Heart, Lung, and Blood Institute. Volumetric images were reconstructed at 2.0 mm slice thickness, 1.0 mm slice overlay, 0.5 mm pixel size, and 512×512 image matrix size. The number of frames in each dataset ranges from 591 to 751 slices covering chest, abdomen, and pelvis of the patients. All studies were anonymized and converted to 8-bit DICOM images from the original 16-bit DICOM 3D images, and then to 8-bit mono channel video sequence stored in AVI format.”) (Biu, Section II.B, “Under this optimized window/level display range, 16-bit pixel values are rescaled into 8-bit dynamic range (0- 255) for image compression”)

Bui discloses 2. The method as claimed in claim 1, wherein the video compression and/or decompression method comprises inter-frame coding. (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)

Bui discloses 3. The method as claimed in claim 2, wherein the video compression and/or decompression method is a H.264/MPEG-4 AVC method or a H.265/MPEG-H Part 2 method. (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)


Bui discloses 5. The method as claimed in claim 1, further comprising: 
defining a container format for the tomographic volume data, wherein the container format includes a video file including the tomographic volume data, at least one projection direction information item, a dimension information item, an origin information item, and/or a size of an overall volume in voxels of the tomographic volume data. (Biu, Section II.A, “Medical CT image datasets were obtained from 20 patients underwent routine clinical examinations. All subjects gave written consent form approved by the institutional review board of National Heart, Lung, and Blood Institute. Volumetric images were reconstructed at 2.0 mm slice thickness, 1.0 mm slice overlay, 0.5 mm pixel size, and 512×512 image matrix size. The number of frames in each dataset ranges from 591 to 751 slices covering chest, abdomen, and pelvis of the patients. All studies were anonymized and converted to 8-bit DICOM images from the original 16-bit DICOM 3D images, and then to 8-bit mono channel video sequence stored in AVI format.”, where DICOM is a container format, which includes at a minimum demographic information about the patient, acquisition parameters for the imaging study, image dimensions, matrix size, color space, and a host of additional nonintensity information required by the computer to correctly display the image1)


selecting configuration parameters of the video compression and/or decompression method based on an image quality of the individual slice images, a resolution of the tomographic volume data, a compression time, a resultant file size, and/or a decompression time. (Biu, Section II.D, “Since most of the codecs support different parameter configurations, we used the parameter settings that maximized the compression ratio for each codecs unless otherwise specified.”)

Bui discloses 9. A tomography system, comprising: 
a compression device configured to compress tomographic volume data by a video compression and/or decompression method; and/or a decompression device configured to decompress the tomographic volume data by the video compression and/or decompression method. (Biu, Section II.C, “Three evaluation metrics were computed to compare the performance different codecs for their compression ratio, encoding cost, and decoding cost. The compression ratio (CR) is defined as the ratio of the total number of bytes in the original image versus the compressed data. The encoding and decoding costs are defined as the total time required to compress or decompress the input data divided by the data size. This cost represents the encoding or decoding time (in millisecond) required for each megabyte of data.”, where the compression codecs used are shown in Table 1 which includes “JPEG (16-bit) JPEG2000 (16-bit) JPEG-LS (16-bit) JPEG (8-bit) JPEG2000 (8-bit) JPEG-LS (8-bit) H264 H265 Lagarith MSU MLC”)
wherein individual slice images of the tomographic volume data each form video frames in the process. (Biu, Section II.A, “Medical CT image datasets were obtained from 20 patients underwent routine clinical examinations. All subjects gave written consent form approved by the institutional review board of National Heart, Lung, and Blood Institute. Volumetric images were reconstructed at 2.0 mm slice thickness, 1.0 mm slice overlay, 0.5 mm pixel size, and 512×512 image matrix size. The number of frames in each dataset ranges from 591 to 751 slices covering chest, abdomen, and pelvis of the patients. All studies were anonymized and converted to 8-bit DICOM images from the original 16-bit DICOM 3D images, and then to 8-bit mono channel video sequence stored in AVI format.”) (Biu, Section II.B, “Under this optimized window/level display range, 16-bit pixel values are rescaled into 8-bit dynamic range (0- 255) for image compression”)

Bui discloses 10. The tomography system as claimed in claim 9, wherein the tomography system is a computed tomography apparatus. (Biu, Section I, “Large volumes of medical datasets as generated by different imaging modalities such as computed tomography (CT), magnetic resonance imaging, positron emission tomography and single photon emission tomography, have led to a growing demand for big and efficient storage systems.” )

Bui discloses 11. A computer program product comprising instructions that when executed by at least one of a computer, a processor, a control module, or a programmable hardware component cause the at least one of the computer, the processor, the control module, or the programmable hardware component to carry out the steps of claim 1.  (see claim 1)

Bui discloses 12. A computer-readable non-transitory storage medium encoded with instructions that when executed by at least one of a computer, a processor, a control module, or a programmable hardware component cause the at least one of the computer, the processor, the control module, or the programmable hardware component to carry out the steps of claim 1. (see claim 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Sanchez (“LOSSLESS COMPRESSION OF 4D MEDICAL IMAGES USING H.264/AVC”) 

Bui discloses 7. The method as claimed in claim 5, But does not expressly disclose “wherein the container format comprises video files respectively assigned for at least two viewing directions of the tomographic volume data”
	Sanchez discloses “wherein the container format comprises video files respectively assigned for at least two viewing directions of the tomographic volume data”(Sanchez, Sect 3.1, “Each volume is compressed separately. For instance, for Volume 1, image slices are fed to the encoder starting with the first image slice and ending with the last image slice of this volume. Therefore, each volume is encoded separately as a complete video stream and it may be decoded without having to decode the whole 4D data set.”, thus a 4d medical image is stored as a plurality of videos of 3-D data.  Each 3-D data determined from a plurality of projection data, each projection data having a direction)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to extend the algorithm of Bui from 3D to 4D medical images as shown by Sanchez.
The suggestion/motivation for doing so would have been storing compressed 4D data.

Therefore, it would have been obvious to combine Bui with Sanchez to obtain the invention as specified in claim 7.

Bui discloses 8. The method as claimed in claim 6, But does not expressly disclose “wherein the container format comprises video files respectively assigned for at least two viewing directions of the tomographic volume data”
	Sanchez discloses “wherein the container format comprises video files respectively assigned for at least two viewing directions of the tomographic volume data”(Sanchez, Sect 3.1, “Each volume is compressed separately. For instance, for Volume 1, image slices are fed to the encoder starting with the first image slice and ending with the last image slice of this volume. Therefore, each volume is encoded separately as a complete video stream and it may be decoded without having to decode the whole 4D data set.”, thus a 4d medical image is stored as a plurality of videos of 3-D data.  Each 3-D data determined from a plurality of projection data, each projection data having a direction)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to extend the algorithm of Bui from 3D to 4D medical images as shown by Sanchez.
The suggestion/motivation for doing so would have been storing compressed 4D data.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3354356/#:~:text=The%20first%20few%20packets%20of,by%20the%20computer%20to%20correctly